Citation Nr: 1740842	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-32 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from March 1966 to December 1969.  The Veteran's decorations for his period of active service include the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for depression as secondary to service-connected PTSD was raised by a formal claim in April 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

The Veteran contends that his current level of impairment is worse than contemplated by the currently assigned rating.  Specifically, the Veteran asserts that his PTSD disability is manifested by memory impairment, increased irritability and difficulty maintaining relationships with his family.

In his August 2011 notice of disagreement, the Veteran stated his opinion that the March 2011 VA examination and mental health treatment record that served as the primary basis for denial of his claim for entitlement to an increased rating were inadequate.  He expressed doubt that two brief interviews (25 minute mental health consultation with a VA social worker in November 2010 and PTSD interview by a VA examiner in March 2011) were sufficient to support an informed decision on his claim.

In his September 2013 substantive appeal, the Veteran reported his PTSD symptoms had worsened over time.  He reported experiencing two to three panic attacks per week; worsening chronic sleep impairment with medication; greater trouble finishing tasks, requiring assistance from his wife to press for completion; and, increased memory impairment (especially short-term memory).  The Veteran further reported significant difficulty with emotional detachment resulting in social impairment.  He noted that the March 2011 VA examiner assignment of a GAF score of 65 contrasted with his experience.  He felt as though his symptoms had increased in severity following his prior VA examination in 2003 in which he was assigned a GAF score of 55.

A review of the record shows that the Veteran was last afforded VA examination for his PTSD in March 2011.  Given the Veteran's report that his disability has increased in severity since that time, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected PTSD.  

Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination with a psychiatrist or psychologist with appropriate expertise to determine the current level of severity of all impairment resulting from his service-connected PTSD.  The claims file must be made available to, and be reviewed by the examiner.  All necessary testing should be conducted.  The examiner should provide all information required for rating purposes.

3.  Confirm that the VA examination report comports with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

